Citation Nr: 1712974	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability (to include gastroesophageal reflux disease (GERD) and a stomach/bowel disorder), to include as due to an undiagnosed illness.

2.  Entitlement to an initial rating higher than 10 percent for residuals of a right thumb injury with degenerative joint disease of the first metacarpophalangeal joint.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to June 1994.  He also had a period of active duty for training (ACDUTRA) with the Marine Corps Reserve from June 26 to December 21, 1972.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for residuals of a right thumb injury with degenerative joint disease of the first metacarpophalangeal joint and assigned an initial non-compensable disability rating, effective from December 26, 2007 and denied entitlement to service connection for intestinal blockage, acid indigestion, and colon cancer.

In a May 2011 decision, a Decision Review Officer (DRO) assigned an initial 10 percent disability rating for residuals of a right thumb injury with degenerative joint disease of the first metacarpophalangeal joint, effective from December 26, 2007.

The Veteran testified before a DRO at an October 2011 hearing at the RO.  A transcript of the hearing has been associated with the file.

In March 2014, the Board remanded these matters for further development.

The Board denied the claim of service connection for a gastrointestinal disability (identified as GERD and a stomach/bowel disorder) and denied the appeal for an initial rating higher than 10 percent for residuals of a right thumb injury with degenerative joint disease of the first metacarpophalangeal joint by way of a November 2014 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In December 2015, the Court set aside the Board's November 2014 decision, in part, and remanded the case for readjudication in compliance with directives specified in a December 2015 Joint Motion filed by counsel for the Veteran and VA.

The Board notes that the claim of service connection for a gastrointestinal disability has been previously identified as being separate from the issues of entitlement to service connection for GERD and a stomach/bowel disorder.  The Board has re-characterized the claim as the single issue of entitlement to service connection for a gastrointestinal disability (to include GERD and a stomach/bowel disorder).

In April 2016, the Board remanded the issues for further development.  The matters have now returned to the Board for adjudication. 

The issue of entitlement to an initial rating higher than 10 percent for residuals of a right thumb injury with degenerative joint disease of the first metacarpophalangeal joint is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

There is no competent medical evidence linking the Veteran's current gastrointestinal disability (to include GERD and a stomach/bowel disorder) with his active service to include his Southwest Asia service.


CONCLUSION OF LAW

Service connection for gastrointestinal disability (to include GERD and a stomach/bowel disorder) is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.17 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Regarding the Veteran's service connection claim, the Board finds that VA has satisfied its duty to notify under the VCAA by way of a February 2009 letter, which was sent prior to the initial unfavorable decision issued in April 2009.  Such letter advised the Veteran of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, in compliance with the Board's April 2016 remand, the Veteran was asked to identify the VA and non-VA providers who had treated him for his claimed disability and complete appropriate authorization forms in an April 2016 letter.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

VA medical examinations were conducted in March 2009, July 2014, and June 2016.  As discussed below, the Board previously found the July 2014 opinion inadequate.  With respect to the June 2016 VA examiner's opinion, the Veteran has not alleged that such was inadequate to adjudicate his claim.  Moreover, the Board finds that the opinion is adequate to decide the service connection issue on appeal.  Specifically, the VA examiner's report shows that the examiner considered the relevant history of the Veteran's gastrointestinal disability (to include GERD and a stomach/bowel disorder), provided a sufficiently detailed description of the Veteran's condition, and provided an analysis to support the conclusions drawn.  Thus, the Board finds the VA opinion of record is adequate to adjudicate the Veteran's claim for service connection for gastrointestinal disability (to include GERD and a stomach/bowel disorder) and no further examination or opinion is necessary. 

As noted in the Introduction, this matter was before the Board in April 2016, at which time it was remanded for further development.  The Board finds that there has been substantial compliance with the remand directives with respect to the Veteran's gastrointestinal claim.  In this regard, the Board notes the U.S. Court of Appeals for Veterans Claims (Court) has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [Stegall v. West, 11 Vet. App. 268] violation when the examiner made the ultimate determination required by the Board's remand).  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand with respect to the issue adjudicated in this decision.  See Stegall, supra (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders). 

In this regard, the Board notes that the April 2016 remand directed the AOJ to obtain updated VA and non-VA treatment records, provide a VA examination with respect to the Veteran's gastrointestinal disability and its relationship to the Veteran's military service and possible undiagnosed illness, and then readjudicate his claim in a supplemental statement of the case.  As previously noted, in a letter issued in April 2016, the AOJ requested that the Veteran identify the VA and non-VA providers who had treated him for his claimed disability and complete appropriate authorization forms.  However, no response was received from the Veteran.  Furthermore, the Veteran underwent a VA examination in June 2016, and the requisite opinion was obtained.  As discussed above, the Board finds this opinion adequate to adjudicate the Veteran's claim.  Furthermore, the AOJ readjudicated the Veteran's claim in a July 2016 supplemental statement of the case.  Thus, the Board finds that the AOJ has substantially complied with the prior remand directives as they pertain to the issue decided herein.  See, Stegall, supra.

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Certain chronic diseases may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309 (a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303 (b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303 (b) to a chronic disease not listed in 38 C.F.R. § 3.309 (a) as "a substitute way of showing in-service incurrence and medical nexus.").  Significantly, gastrointestinal diseases (to include GERD and a stomach/bowel disorder) are not listed as chronic diseases under 38 C.F.R. § 3.309 (b). 
The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War as defined in 38 C.F.R. § 3.2 and 38 C.F.R. § 3.17 (a)(1)(ii).  Thus, he is deemed a "Persian Gulf veteran" for the purposes of being eligible for consideration of compensation for certain disabilities due to undiagnosed illnesses.  38 U.S.C.A.  § 1117, 38 C.F.R. § 3.317. 

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome (CFS), fibromyalgia or functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317 (a)(2). 

The term "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence

The Veteran contends that he has a current gastrointestinal disability (including GERD and a stomach/bowel disorder) which had its onset during his service in the Persian Gulf and has continued in the years since that time.  The Veteran has indicated that his claim for service connection for a gastrointestinal disability should also be considered a possible undiagnosed illness pursuant to 38 C.F.R.         § 3.17.

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, private treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for service connection for a gastrointestinal disability (to include GERD and a stomach/bowel disorder).

The Veteran's service treatment records (STRs) reflect some complaints of gastrointestinal distress during service.  In February 1982, the Veteran was seen for chest pains.  He reported no history of reflux and was diagnosed with foreign body (FB) sensation in his esophagus possibly due to roughage damage from popcorn.  On a January 1989 Report of Medical History (RMH), the Veteran noted no history of any gastrointestinal problems and an accompanying examination was normal.  In October 1991, the Veteran reported three days of constipation, cramping and one episode of vomiting, but noted no previous gastrointestinal problems.  An additional note from October 1991, revealed that the Veteran felt better after vomiting, and that he had taken more laxatives.  However, he noted that he developed heartburn.  Additional notes from October 1991 reflect that the Veteran was seen for complaints of abdominal pain for four days and constipation.  Upon examination, his abdomen was slightly distended with mild tenderness of vague localization and rigidity.  He was diagnosed with a "large gut obstruction."  During a May 1992 review for reenlistment, it was noted that the Veteran had "no significant internal medical history."  During a November 1993 examination for transfer to the fleet reserve, the Veteran's abdominal examination was normal, and while it was noted that he had a history of intestinal blockage, he had no gastrointestinal diagnosis.  On the accompanying RMH, the Veteran reported stomach or intestinal trouble and the examiner noted that this referred to the Veteran's previously noted bowel blockage.  In addition, the Veteran noted that he occasionally took Rolaids for acid indigestion. 

Post-service treatment records reflect the Veteran's complaints of and treatment for gastrointestinal issues.  A July 2001 VA treatment note reflects that the Veteran was seen for follow up for his GERD and that he continued to have mild symptoms of reflux, particularly at night.  A May 2006 treatment note reflects that the Veteran underwent a colonoscopy where a large recto sigmoid lesion and diverticulosis were found.  The Veteran was diagnosed with tubular adenoma with a focus of invasive carcinoma.  A November 2006 treatment note reflects that the Veteran complained of indigestion and constipation and was diagnosed with acid reflux and given a prescription for Prevacid.  In May 2007 the Veteran underwent a colonoscopy where he was diagnosed with mild diverticulosis and post-operative changes consistent with distal sigmoid resection.  An October 2011 private treatment note reflects that the Veteran had been a patient of his private doctor, Dr. W., since 2002 and that the Veteran took over the counter medications for several years for acid reflux before being prescribed medication in November 2006.  A November 2013 treatment note from a digestive disease clinic, where the Veteran was referred for reflux, noted that the Veteran had a "10-12 year history of heartburn" and that he had been prescribed Prilosec which took care of his symptoms completely.  In November 2013, an upper endoscopy was performed and small hiatal hernia and chronic gastritis was noted.  Furthermore, Barret's esophagus was ruled out.  

The Veteran underwent a VA examination in March 2009.  During such examination, it was noted that the Veteran varied between constipation and diarrhea with alternating medications for each.  The examiner found no objective evidence of chronic GERD.  

A VA examination conducted in July 2014 reflects the Veteran's reports of his onset of gastrointestinal problems during service.  The Veteran reported that he suffered from acid reflux, constipation, and diarrhea during his time in the Persian Gulf.  The Veteran reported that since service, he underwent yearly physicals which included blood work and stool samples.  Furthermore, the Veteran noted multiple colonoscopies and an endoscopy.  The examiner noted that throughout the Veteran's medical history, he had several different gastrointestinal diagnoses.  The examiner noted acute and transitory large gut obstruction/constipation in 1991 which had resolved prior to the Veteran's separation from service; a history of cancerous colon polyp-fully resected in 2006 not due to his in-service condition; hemorrhoids and diverticulosis in 2006 not due to his in-service condition; possible GERD not due to his in service condition; hiatal hernia not due to his in-service condition; gastritis not due to his in-service condition and subjective reports of loose stools without objective evidence.  Furthermore, in regards to the Veteran's GERD, the examiner noted that such was a clinical diagnosis which relied on a reliable history of symptoms. 

The examiner opined that the Veteran's possible GERD less likely than not had its onset in or was otherwise medically related to the Veteran's military service, and he based his opinion on medical literature, his clinical experience, the Veteran's medical record, and evaluation of the Veteran.  The examiner found no objective evidence that chronic GERD had its onset during or within 2 years of the Veteran's active duty.  The examiner found that the October 1991 notation that the Veteran felt better after vomiting but had developed heartburn was during the Veteran's treatment for large gut fecal obstruction or constipation, which had its onset after the Veteran was administered anti-diarrheal agents.  The examiner found that this incident did not substantiate a chronic condition of GERD, rather acute heartburn or indigestion is common in such a clinical setting and that regurgitation triggered by severe constipation/impaction/obstruction would be expected to contain acid and yield symptoms such as heartburn or acid indigestion.  The examiner found this to be an acute and transitory episode of reflux-type symptoms with a well described inciting event and not evidence of GERD.  

Furthermore, the examiner noted that the STRs were silent for any sequelae related to the October 1991 event and no other evidence of a chronic GI condition of any kind was found in the STRs, rather the examiner cited several notations which documented an absence of chronic GI symptoms or condition.  The examiner noted that the next documentation of possible reflux symptomatology was in 2001, nearly eight years after service discharge, however it was noted that the Veteran never refilled his prescribed acid lowering medication.  Furthermore, the examiner noted that the Veteran's subjective complaints during the examination "appear out of proportion to objective findings on examination and within the medical record."  The examiner further noted that even if the Veteran had GERD, a nexus could not be made between the Veteran's current condition and his service to include any potential exposures in Southwest Asia, as the medical literature did not support potential Gulf War exposures as a cause of GERD.  Furthermore, the examiner noted that the Veteran had gained 20 pounds since service and that weight gain/obesity was an established etiological factor for GERD.  

The examiner also opined that the Veteran' other possible gastrointestinal conditions, other than GERD, were also not etiologically related to the Veteran's military service, to include his service and any exposure in Southwest Asia.  And finally, the examiner found that there were no objectively demonstrated symptoms that were not attributable to a known clinical diagnosis. 

An additional VA examination was conducted in June 2016, during which the examiner noted that the Veteran had a current diagnosis of GERD.  The examiner opined that the Veteran's GERD was less likely as not due to service.  The examiner provided the rationale that the objective evidence illustrated the absence of a diagnosis or evaluation/treatment for GERD in service or within two years of the Veteran's release from active duty.  While the Veteran reported at separation occasional indigestion for which he took over the counter medications, the examiner noted that occasional indigestion was very common and did not necessitate the diagnosis of GERD.  The examiner found that the occasional nature of the symptoms was not consistent with a clinical diagnosis of GERD.  The examiner noted that the post-service treatment records implied an onset of GERD prior to 2001, but no definitive onset date.  Furthermore, the examiner noted that additional records in November 2013 noted a 10-12 year history which implied an onset in 2001.  

The examiner found that GERD was a distinct identifiable gastrointestinal disability; that diverticulosis was a distinct identifiable gastrointestinal disability; that Tubular adenoma with a focus of invasive carcinoma was a distinct identifiable gastrointestinal disability; and that constipation was a distinct identifiable gastrointestinal disability.  The examiner opined that the Veteran suffered from medication overuse, and that his diverticulosis, tubular adenoma with a focus of invasive carcinoma, and constipation were less likely as not due to service.  The examiner provided the rationale that the Veteran had one episode of constipation in 1991 but the objective evidence revealed an absence of chronic constipation, diverticulosis, and tubular adenoma with a focus of invasive carcinoma in service or within two years of active service.  Finally, the examiner found that the Veteran's gastrointestinal conditions were structural and not functional and that the objective evidence of record reflected an absence of an undiagnosed illness related to the Veteran's service in Southwest Asia or a medically unexplained chronic multi symptom illness which is defied by a cluster of signs or symptoms.  

Throughout the appeal the Veteran has submitted lay statements indicating his belief that his gastrointestinal conditions were the result of his service and exposure in the Persian Gulf.  In February 2009, the Veteran's wife submitted a statement, where she stated that she had known the Veteran for over 23 years and that she met him in May 1985 at which time he did not have any noticeable intestinal disorders.  She indicated that upon his return from service he struggled with intestinal problems to include difficulty eating basic foods and frequent bowel movements.  She stated that the Veteran took anti-diarrhea medication almost daily. 

Analysis

The Board finds that service connection for a gastrointestinal disability (to include GERD and a stomach/bowel disorder) is not warranted on either a presumptive or direct basis.  

The preponderance of the evidence is against service connection for a gastrointestinal disability (to include GERD and a stomach/bowel disorder) on a presumptive basis.  Most notably, such is not listed as a chronic disease under 38 C.F.R. § 3.309(a).  Furthermore, there is no evidence of a gastrointestinal disability (to include GERD and a stomach/bowel disorder) within one year after military service.  The Veteran has reported that he first developed a gastrointestinal disability during service.  However, the VA examiners have repeatedly noted that the October 1991 incident of constipation was an acute and transitory condition which resolved prior to the Veteran's discharge from service.  Furthermore, there were no additional notations of any gastrointestinal complaints, treatment or diagnosis during the Veteran's service or for several years after his discharge.  As previously noted the earliest evidence of an assessment of GERD was in 2001. 

The Board also finds that the preponderance of the evidence is against service connection for a gastrointestinal disability (to include GERD and a stomach/bowel disorder) on a direct basis.  First, while there is one instance of a gastrointestinal complaint in service in October 1991, as previously noted the VA examiners have noted that such was acute and transitory and resolved prior to the Veteran's discharge from service.  Second, the earliest indication of a gastrointestinal disability (to include GERD and a stomach/bowel disorder) is a post=service treatment note in 2001.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links any current gastrointestinal disability (to include GERD and a stomach/bowel disorder) to an incident of the Veteran's active military service, to include the Veteran's Southwest Asia service.  Rather, the VA examiners specifically found that the Veteran's current conditions were not related to the Veteran's service to include his Southwest Asia service.  Consequently, there is no reasonable possibility of substantiating his gastrointestinal disability (to include GERD and a stomach/bowel disorder) claim on a direct basis.  

With regard to the Persian Gulf presumption, there is no probative evidence of record establishing a chronic disability pattern for a gastrointestinal disability (to include GERD and a stomach/bowel disorder) from either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multi symptom illness of unknown etiology.  See 38 C.F.R. § 3.317 (a)(2)(i) and (ii).  The claims file includes a diagnosis of GERD as early as 2001 and other gastrointestinal conditions subsequently but there is no clinical evidence of a chronic, undiagnosed illness due to the Veteran's reported symptoms.  Rather the June 2016 VA examiner specifically found that the Veteran's gastrointestinal conditions were distinct identifiable gastrointestinal disabilities which were less likely than not due to the Veteran's service.  Furthermore, the examiner found that they were structural and not functional and that the objective evidence of record established "the absence of an undiagnosed illness related to the Veteran's service in Southwest Asia or a medically unexplained chronic multi symptom illness which is defined by a cluster of signs and symptoms."

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno, 6 Vet. App. at 465.  It is further acknowledged that lay evidence concerning continuity of symptoms after service, may be credible regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007). 

Here, however, any statements as to a gastrointestinal disability (to include GERD and a stomach/bowel disorder) continuing immediately after service are not found to be persuasive in light of the persuasive medical evidence of record to the contrary and the Veteran's self-reported history of "10-12 years" of acid reflux in 2013.  Such histories reported by the Veteran for evaluation purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

For these reasons, continuity of symptomatology has not been established, either through the medical evidence or through the Veteran's statements.  Stated differently, a chronic gastrointestinal disability (to include GERD and a stomach/bowel disorder) was not demonstrated during service, at separation, or within one year of separation.  The findings of record are consistent with a diagnosis of a gastrointestinal disability (to include GERD and a stomach/bowel disorder) but inconsistent with any possible allegation of continuity of symptomatology.  Furthermore, there is no competent evidence linking the remote onset of a gastrointestinal disability (to include GERD and a stomach/bowel disorder) to service. 

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a gastrointestinal disability (to include GERD and a stomach/bowel disorder).  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a gastrointestinal disability (to include GERD and a stomach/bowel disorder) is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Furthermore, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, 11 Vet. App. at 271.

In regards to the Veteran's claim for an increased rating for his right thumb disability, as explained in the Board's prior remand in April 2016, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R § 4.59 (2016).

The Board noted that the Veteran was previously afforded a VA examination in July 2014 to determine the severity of his service-connected right thumb disability.  The physician who conducted the examination reported that there was no limitation of thumb motion and that there was no gap between the thumb and any other fingers, but that there was functional loss/functional impairment of the thumb in terms of weakened movement and deformity.  The examiner explained that it was not possible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability of the thumb during flare ups or when the joint was used repeatedly over a period of time.  As such, any degrees of additional range of motion loss due to "pain on use or during flare ups" could not be determined.  There was no further explanation or rationale provided for this opinion.

The Board found the July 2014 opinion as to the impact of weakened movement and deformity on the range of right thumb motion to be insufficient because it was not accompanied by any specific explanation or reasoning and constituted "non-evidence" that weighs neither for nor against the claim.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided).  Furthermore, the parties to the Joint Motion agreed that the Board did not sufficiently address the extent to which weakened movement and deformity resulted in any additional functional loss or functional impairment of the thumb.  In light of the inadequate findings in the July 2014 examination report, the Board found that clarification was required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.

In June 2016, the Veteran was afforded an additional examination to determine the severity of his service-connected right thumb disability.  However, the examiner again found no gap between the thumb and any other fingers and found that the thumb's maximum flexion was to 30 degrees for both MCP and IP.  The examiner found that the Veteran was able to perform repetitive use testing without any additional functional loss.  However, the examiner found that with repeated use over time and during flare-ups the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss and that he was unable to state whether pain, weakness, fatigability or incoordination significantly impacted functional ability.  As such, any degrees of additional range of motion loss due to "pain on use or during flare ups" could not be determined.  There was no further explanation or rationale provided for this opinion.  The Board finds that the June 2016 opinion is insufficient as it was not accompanied by any specific explanation or reasoning.  See Fagan, F.3d at 1281; see also Jones, 23 Vet. App. at 382.  Therefore, on remand clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.

Finally, due to the length of time which will elapse on remand, updated VA treatment records should be obtained in consideration of the Veteran's appeal.  In addition, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his right thumb disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim remaining on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected residuals of a right thumb injury with degenerative joint disease of the first metacarpophalangeal joint.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of motion of the fingers of the right hand shall be reported in degrees and the size of any gap between the thumb pad and the fingers shall also be reported.  The examiner shall also specify whether and to what extent there is any additional loss of finger motion (stated in degrees or in terms of the size of any gap between the thumb pad and the fingers) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

The examiner shall report whether there is ankylosis of any finger of the right hand.  If ankylosis is present, the examiner shall specifically identify which joints are involved. 

A complete rationale for all opinions expressed must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


